Cobb, P. J.
1. When a controversy has arisen between counsel for the accused and the solicitor as to whether or not the venue has been proved,, it is not error for the court to state that a witness testified that the offense occurred in the county, such being the fact. It follows, that a motion to declare a mistrial because of such statement by the court was. properly overruled. Wiggins v. State, 80 Ga. 468; Barnes v. State, 89 Ga. 316.
2. The evidence authorized the verdict, and no sufficient reason has been, shown for reversing the judgment.

Judgment affirmed.


All the Justices eoneur.